EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen M. Hertzler (Reg. No. 58,247) on 05/04/2022.

The application has been amended as follows: 

1.	(Currently Amended) An image processing apparatus comprising at least one processor configured to:
	acquire a plurality of candidate images;
	acquire user selection information regarding user-selected images that have been selected by a user from the plurality of acquired candidate images;
	assign an attribute to each user-selected image on the basis of an analysis result of the user-selected image, the attribute indicating whether a specific person is included in the user-selected image;
	estimate a user selection standard that is a standard in selecting the user-selected images on the basis of a user selection ratio represented by a ratio of a number of the user-selected images that have been assigned the same attribute to a number of the user-selected images that include at least one person; and
	select, on the basis of the estimated user selection standard, an auto-selected image from non-selected images that have not been selected by the user in the candidate images,
wherein the user selected images that include at least one person is a subset of all of the user selected images.

2.	(Previously Presented) The image processing apparatus according to claim 1, wherein the processor is configured to:
	calculate a standard score for each non-selected image on the basis of an evaluation value of an attribute assigned to the non-selected image;
	calculate an adjusted score for each non-selected image obtained by adjusting the standard score using a weight corresponding to the user selection standard; and
	select the auto-selected image from the non-selected images in a descending order of the adjusted score.

3.	(Previously Presented) The image processing apparatus according to claim 1, wherein the processor is configured to:
	acquire first user selection information regarding a first user-selected image that has been selected as an image to be used for a photo album by the user from the candidate images;
	estimate a first user selection standard corresponding to the image to be used for the photo album as the user selection standard on the basis of an analysis result of the first user-selected image; and
	select the auto-selected image that is to be used for the photo album from the non-selected images on the basis of the first user selection standard.

4.	(Previously Presented) The image processing apparatus according to claim 3, wherein the processor is configured to preferentially select, as the auto-selected image, the non-selected image that has been assigned the attribute of which a first user selection ratio is relatively high, the first user selection ratio being a basis of the first user selection standard.

5.	(Previously Presented) The image processing apparatus according to claim 3, wherein the processor is configured to:
	calculate a standard score for each non-selected image on the basis of an evaluation value of an attribute assigned to the non-selected image;
	calculate an adjusted score for each non-selected image obtained by adjusting the standard score using a positive weight corresponding to the first user selection standard; and
	select the auto-selected image from the non-selected images in a descending order of the adjusted score.

6.	(Previously Presented) The image processing apparatus according to claim 1, wherein the processor is configured to:
	acquire second user selection information regarding a second user-selected image that has been selected as an excluded image that is not to be used for a photo album by the user from the candidate images;
	estimate a second user selection standard corresponding to the excluded image that is not to be used for the photo album as the user selection standard on the basis of an analysis result of the second user-selected image; and
	select the auto-selected image that is to be used for the photo album from the non-selected images by excluding an auto-excluded image that is not to be used for the photo album from the non-selected images on the basis of the second user selection standard.

7.	(Previously Presented) The image processing apparatus according to claim 6, wherein the processor is configured to preferentially excludes, as the auto-excluded image, the non-selected image that has been assigned the attribute of which a second user selection ratio is relatively high, the second user selection ratio being a basis of the second user selection standard.

8.	(Previously Presented) The image processing apparatus according to claim 6, wherein the processor is configured to:
	calculate a standard score for each non-selected image on the basis of an evaluation value of an attribute assigned to the non-selected image;
	calculate an adjusted score for each non-selected image obtained by adjusting the standard score using a negative weight corresponding to the second user selection standard; and
	select the auto-selected image from the non-selected images in a descending order of the adjusted score.

9.	(Previously Presented) The image processing apparatus according to claim 1, wherein the processor is configured to:
	cause a display to display at least a part of the candidate images as display candidate images;
	acquire non-display selection information regarding a display non-selected image that has not been selected by the user to be displayed on the display, among the display candidate images,
	estimate a user display non-selection standard on the basis of an analysis result of the display non-selected image; and
	select the auto-selected image from the non-selected images on the basis of the user selection standard and the user display non-selection standard.

10.	(Previously Presented) The image processing apparatus according to claim 9, wherein the processor is configured to:
	calculate a standard score for each non-selected image on the basis of an evaluation value of an attribute assigned to the non-selected image;
	calculate an adjusted score for each non-selected image obtained by adjusting the standard score using a weight corresponding to the user selection standard and a weight corresponding to the user display non-selection standard; and
	select the auto-selected image from the non-selected images in a descending order of the adjusted score,
	wherein in a case where the weight corresponding to the user selection standard is one of a positive weight and a negative weight, the weight corresponding to the user display non-selection standard is the other one of the positive weight and the negative weight.

11.	(Previously Presented) The image processing apparatus according to claim 1, wherein the processor is configured to:
	set, as the attribute, at least one of information regarding an object of the user-selected image, information regarding a degree of focus of the user-selected image, information regarding a degree of brightness of the user-selected image, and information regarding a color of the user-selected image; and
	assign the set attribute to each user-selected image.

12.	(Currently Amended) An image processing method comprising:
	acquiring a plurality of candidate images;
	acquiring user selection information regarding user-selected images that have been selected by a user from the plurality of acquired candidate images;
	assigning an attribute to each user-selected image on the basis of an analysis result of the user-selected image, the attribute indicating whether a specific person is included in the user-selected image;
	estimating a user selection standard that is a standard in selecting the user-selected images on the basis of a user selection ratio represented by a ratio of a number of the user-selected images that have been assigned the same attribute to a number of the user-selected images that include at least one person; and
	selecting, on the basis of the estimated user selection standard, an auto-selected image from non-selected images that have not been selected by the user in the candidate images,
wherein the user selected images that include at least one person is a subset of all of the user selected images.

13.	(Currently Amended) A non-transitory, tangible computer-readable recording medium which records thereon a program causing a computer, when read by the computer, to execute:
	a process of acquiring a plurality of candidate images;
	a process of acquiring user selection information regarding user-selected images that have been selected by a user from the plurality of acquired candidate images;
	a process of assigning an attribute to each user-selected image on the basis of an analysis result of the user-selected image, the attribute indicating whether a specific person is included in the user-selected image;
	a process of estimating a user selection standard that is a standard in selecting the user-selected images on the basis of a user selection ratio represented by a ratio of a number of the user-selected images that have been assigned the same attribute to a number of the user-selected images that include at least one person; and
	a process of selecting, on the basis of the estimated user selection standard, an auto-selected image from non-selected images that have not been selected by the user in the candidate images,
wherein the user selected images that include at least one person is a subset of all of the user selected images.

14.	(Currently Amended) An image processing apparatus comprising at least one processor configured to:
	acquire a plurality of candidate images;
	acquire user selection information regarding user-selected images that have been selected by a user from the plurality of acquired candidate images;
	assign an attribute to each user-selected image on the basis of an analysis result of the user-selected image, the attribute indicating whether a specific person is included in the user-selected image;
	estimate a user selection standard that is a standard in selecting the user-selected images on the basis of a user selection ratio represented by a ratio of a number of the user-selected images that have been assigned the same attribute to a number of [[all]] the user-selected images that include at least one person;
	select, on the basis of the estimated user selection standard, an auto-selected image from non-selected images that have not been selected by the user in the candidate images;
	calculate a standard score for each non-selected image on the basis of an evaluation value of an attribute assigned to the non-selected image;
	calculate an adjusted score for each non-selected image obtained by adjusting the standard score using a weight corresponding to the user selection standard;
	select the auto-selected image from the non-selected images in a descending order of the adjusted score; and
	lay out, on a page of a photo album, the user-selected images preferentially with respect to the auto-selected image,
wherein the user selected images that include at least one person is a subset of all of the user selected images.

15.	(Currently Amended) An image processing method comprising:
	acquiring a plurality of candidate images;
	acquiring user selection information regarding user-selected images that have been selected by a user from the plurality of acquired candidate images;
	assigning an attribute to each user-selected image on the basis of an analysis result of the user-selected image, the attribute indicating whether a specific person is included in the user-selected image;
	estimating a user selection standard that is a standard in selecting the user-selected images on the basis of a user selection ratio represented by a ratio of a number of the user-selected images that have been assigned the same attribute to a number of [[all]] the user-selected images that include at least one person;
	selecting, on the basis of the estimated user selection standard, an auto-selected image from non-selected images that have not been selected by the user in the candidate images;
	calculating a standard score for each non-selected image on the basis of an evaluation value of an attribute assigned to the non-selected image;
	calculating an adjusted score for each non-selected image obtained by adjusting the standard score using a weight corresponding to the user selection standard;
	selecting the auto-selected image from the non-selected images in a descending order of the adjusted score; and
	laying out, on a page of a photo album, the user-selected images preferentially with respect to the auto-selected image,
wherein the user selected images that include at least one person is a subset of all of the user selected images.

16.	(Currently Amended) A non-transitory, tangible computer-readable recording medium which records thereon a program causing a computer, when read by the computer, to execute:
	a process of acquiring a plurality of candidate images;
	a process of acquiring user selection information regarding user-selected images that have been selected by a user from the plurality of acquired candidate images;
	a process of assigning an attribute to each user-selected image on the basis of an analysis result of the user-selected image, the attribute indicating whether a specific person is included in the user-selected image;
	a process of estimating a user selection standard that is a standard in selecting the user-selected images on the basis of a user selection ratio represented by a ratio of a number of the user-selected images that have been assigned the same attribute to a number of [[all]] the user-selected images that include at least one person;
	a process of selecting, on the basis of the estimated user selection standard, an auto-selected image from non-selected images that have not been selected by the user in the candidate images;
	a process of calculating a standard score for each non-selected image on the basis of an evaluation value of an attribute assigned to the non-selected image;
	a process of calculating an adjusted score for each non-selected image obtained by adjusting the standard score using a weight corresponding to the user selection standard;
	a process of selecting the auto-selected image from the non-selected images in a descending order of the adjusted score; and
	a process of laying out, on a page of a photo album, the user-selected images preferentially with respect to the auto-selected image,
wherein the user selected images that include at least one person is a subset of all of the user selected images.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175